                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-2024-WJM-KMT

COLORADO SPRINGS FELLOWSHIP CHURCH,

       Plaintiff,

v.

E. WILLIAMS, Warden of FCI Florence,
HUGH HURWITZ, Acting Director of U.S. Bureau of Prisons,
N. MORSE, Administrator of the Federal Prison Camp, FCI Florence,
JASON HENDERSON, and
JOHN OLIVER, in their individual and official capacities,

       Defendants.


               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


       This matter is before the Court on Defendants E. Williams, Hugh Hurwitz, N.

Morse, Jason Henderson, and John Oliver’s (collectively, “Defendants”) Motion to

Dismiss (ECF No. 73) and Plaintiff Colorado Springs Fellowship Church’s (the “Church”)

Motion to Supplement (ECF No. 83). For the following reasons, the Motion to

Supplement is granted, and the Motion to Dismiss is granted.

                                    I. BACKGROUND 1

       This action arises out of prison officials’ alleged failure to provide a DVD

recording of a church service to inmates at FPC Florence, a facility of the federal

Bureau of Prisons (“BOP”). (ECF No. 57.) Specifically, the Church alleges that FPC


1
 The following facts are taken from the Church’s Second Amended Complaint, which the Court
assumes are true for the purpose of resolving the Motion to Dismiss. See Ridge at Red Hawk,
L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).
Florence officials, acting pursuant to a BOP policy which prohibits the donation of

religious items directly to inmates for their personal possession, prevented it from

donating a DVD of its 2017 Christmas Eve service to particular inmates who were

members of the Church. (Id. ¶¶ 83–115.) The Church alleges that this prohibition

substantially burdens the exercise of its religious beliefs in violation of the First

Amendment to the United States Constitution and the Religious Freedom Restoration

Act (“RFRA”). (Id. ¶¶ 83–115.)

       The Church and other since-dismissed plaintiffs filed their initial Complaint on

July 13, 2019. (ECF No. 1.) They filed an Amended Complaint on the same day. (ECF

No. 3.) On November 4, 2019, Defendants filed their initial Motion to Dismiss and

Motion for Partial Summary Judgment. (ECF Nos. 36 & 37). On June 11, 2020, the

Court granted both motions and dismissed the Amended Complaint. (ECF No. 56.)

The Court granted the Church leave to amend to bring First Amendment and RFRA

claims to the extent they were based on the 2017 denial of the DVD. (Id. at 15.) The

Church filed its Second Amended Complaint on July 2, 2020. (ECF No. 57.)

       Defendants filed the instant Motion to Dismiss on September 30, 2020, seeking

dismissal of the Second Amended Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1), 12(b)(2), and 12(b)(6). (ECF No. 73.) The Church responded on

October 30, 2020 and Defendants replied on November 13, 2020. (ECF Nos. 80 & 82.)

       The Church filed its Motion to Supplement on December 8, 2020. (ECF No. 83.)

Defendants responded on December 8, 2020, and the Church replied on the same day.

(ECF Nos. 84 & 85.) The Church subsequently filed five Notices of Supplemental




                                               2
Authority between December 10, 2020 and April 11, 2021. (ECF Nos. 86, 87, 88, 89 &

90.)

                                      II. LEGAL STANDARD

A.     Rule 12(b)(1) Motion to Dismiss

       The purpose of a motion to dismiss pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure is to test whether the Court has subject-matter jurisdiction to

properly hear the case before it. It may take one of two forms: a facial attack or a

factual attack. When reviewing a facial attack on a complaint pursuant to Rule 12(b)(1),

the Court accepts the allegations of the complaint as true. Holt v. United States, 46

F.3d 1000, 1002 (10th Cir. 1995). When reviewing a factual attack on a complaint

supported by affidavits and other documents, the Court makes its own factual findings

and need not convert the motion to one brought pursuant to Rule 56. Id. at 1003.

B.     Rule 12(b)(2) Motion to Dismiss

       The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

establishing personal jurisdiction, and may satisfy this burden by making a prima facie

showing that personal jurisdiction over the defendants obtains. Dudnikov v. Chalk &

Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). If the presence or

absence of personal jurisdiction can be established by reference to the complaint, the

Court need not look further. Id. The plaintiff, however, may also make this prima facie

showing by putting forth evidence that, if proven to be true, would support jurisdiction

over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

resolved in plaintiff’s favor.” Id.



                                              3
C.     Rule 12(b)(6) Motion to Dismiss

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

cause of action for “failure to state a claim upon which relief can be granted.” The

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such a

motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to state

a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy which must

be cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but

also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169,

1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and that a recovery is very remote and unlikely.’” Id. (quoting Twombly,

550 U.S. at 556).

                                       III. ANALYSIS

A.     Motion to Supplement

       The Church filed a Motion to Supplement, seeking to provide additional authority

supporting its claims. (ECF No. 83.) The Motion to Supplement is granted for good

cause shown. The Court considers the authorities submitted by the Church in this filing

in its ruling on Defendants’ Motion to Dismiss.




                                               4
B.     First Amendment Claims

       The Church brings claims pursuant to the First Amendment for violation of the

Free Speech, Free Exercise, and Establishment Clauses. (ECF No. 57 ¶¶ 84–105.)

Defendants argue, inter alia, that the Church has failed to plausibly allege a First

Amendment violation and that these claims must be dismissed. (ECF No. 73 at 16–23.)

       i.     Free Exercise and Free Speech Claim

       In its prior Order, the Court found that the Church “fail[ed] to allege facts from

which the Court could plausibly conclude that prohibiting access to the DVD constitutes

a substantial burden on the Church’s exercise of its religion” and therefore dismissed

the free exercise and free speech claim. (ECF No. 56 at 11–12 (emphasis in original).)

The allegations in the Second Amended Complaint mirror those in the Church’s

Amended Complaint. (See ECF No. 3 ¶ 106.) Specifically, the Church alleges, as it did

in its earlier Amended Complaint, that Defendants’ withholding of the DVD from the

inmates infringes on its interest in “teaching, preaching, and proselytizing” to its

members. (ECF No. 57 ¶ 85; see also ECF No. 3 ¶ 106.)

       Because the free exercise and free speech claim arises in the context of a

prison, the Church’s allegations must satisfy the standard set forth in Turner v. Safley,

482 U.S. 78 (1987). See Overton v. Bazzetta, 539 U.S. 126, 132–36 (2003) (applying

Turner to non-inmates whose rights are impacted by prison restrictions). To sustain this

claim, the Church must allege that the BOP restrictions “substantially burdened . . . [its]

sincerely-held religious beliefs.” Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007).

The Church must also plausibly allege that the restrictions are not reasonably related to




                                              5
a legitimate penological interest. 2 Turner, 482 U.S. at 89 (1987); Al-Owhali v. Holder,

687 F.3d 1236, 1242 (10th Cir. 2010).

       The Church does not explain how its ability to “teach[], preach[], and

proselytiz[e]” is substantially burdened by the inmates’ inability to retain the DVD in their

own possession, or the obligation to comply with the donation policy. Again,

considering only this vague and conclusory statement, which the Church failed to

bolster with additional factual allegations upon amendment, the Court cannot conclude

that the Church’s ability to provide DVDs of its Christmas service to incarcerated

members is sufficiently “important to [its] free exercise of religion.” Abdulhaseeb v.

Calbone, 600 F.3d 1301, 1316 (10th Cir. 2010) (internal quotation marks omitted).

       Moreover, to withstand dismissal on a Rule 12(b)(6) motion, the Church must

allege that the policy is not reasonably related to a legitimate penological interest. See

Gee v. Pacheco, 637 F.3d 1178, 1187 (10th Cir. 2010) (stating that, under the Turner

standard, a plaintiff must plead “sufficient facts to indicate the plausibility that the

actions of which [they] complain[] were not reasonably related to legitimate penological

interests”). Defendants argue that the policy is related to the BOP’s interest of

preventing contraband from entering the prison and preserving perceptions of fairness

by consistently applying rules as to the possessions permitted in the inmates’ cells.

(ECF No. 73 at 20–21.)

       In response, the Church contends that Defendants “completely failed to provide

what ‘penological interest’ was served” by denial of access to the DVD. (ECF No. 80 at



2
  This lower standard contrasts with the strict scrutiny analysis courts typically apply to
restrictions that impose a substantial burden on the exercise of religion or free speech. See
Turner, 482 U.S. at 89.

                                                6
21.) Notwithstanding the Church’s apparent attempt to shift the burden to Defendants, it

does not challenge the BOP policy of preventing donation of religious items directly to

inmates. (See id.) Rather, its only argument is that it intended that the DVD be donated

directly to the chapel library as BOP policy permits. (Id.) This assertion, however, is

contradicted by the letter the Church excerpts in the Second Amended Complaint,

wherein an attorney for the inmates requests that the DVD “be released to [the inmates]

immediately,” so that they may “retain and view” it. (ECF No. 57 ¶ 101; ECF No. 57-1.)

The Church may not now alter its pleadings in a manner contradicted by the Church’s

own documentary evidence referenced in the Second Amended Complaint in order to

argue around Defendants’ justifications.

       Finally, the Church argues in its Motion to Supplement that the recent Supreme

Court decision in Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63 (2020),

supports its free exercise claim. (ECF No. 83-3 at 1–3.) In Roman Catholic Diocese,

the Supreme Court granted a temporary restraining order allowing certain religious

institutions to continue operations during the COVID-19 pandemic. Roman Catholic

Diocese, 141 S. Ct. at 67–68. Specifically, it found that the restrictions that the state

imposed in light of the pandemic—such as limiting attendance for services—were not

narrowly tailored to a compelling governmental interest. Id. at 67–68. The Church

contends that the BOP’s donation policy similarly imposes such a restraint and is

impermissible. (ECF No. 83-3 at 2–3.)

       The instant case is easily distinguishable, as Roman Catholic Diocese was not a

prison-related case and therefore restrictions were not evaluated under the Turner

standard. See generally Roman Catholic Diocese, 141 S. Ct. 63. The Church fails to



                                             7
account for this distinction, though it concedes in its Response that Turner governs its

free speech and free exercise claims. (ECF No. 80 at 20–21.) As discussed above, the

Church has not plausibly alleged that the BOP’s policies imposed a substantial burden

on its exercise of its religion, nor that the policies were not reasonably related to a

legitimate penological interest, and therefore fails under Turner. See Turner, 482 U.S.

at 89 (“Subjecting the day-to-day judgments of prison officials to an inflexible strict

scrutiny analysis would seriously hamper their ability to anticipate security problems and

to adopt innovative solutions to the intractable problems of prison administration.”). For

this reason, the Church’s other supplemental authority similarly fails to alter the Court’s

analysis. 3

       Accordingly, as the recent Supreme Court decisions have no impact on the

relevant analysis, Defendants’ Motion to Dismiss is granted with respect to the free

speech and free exercise claim, and this claim is dismissed.

       ii.    Establishment Clause Claim

       The Church also argues that Defendants violated the Establishment Clause by

allowing inmates practicing other religions access to religious materials, whereas the

Church’s DVD was withheld. (ECF No. 57 ¶¶ 97–105.)

       The Establishment Clause forbids the government from “confer[ring a] privileged

status on any particular religious sect,” or “singl[ing] out [a] bona fide faith for

disadvantageous treatment.” Cutter v. Wilkinson, 544 U.S. 709, 724 (2005).



3
  In its Notices of Supplemental Authority, the Church also submits South Bay United
Pentecostal Church v. Newsom, 141 S. Ct. 716 (2021), Dunn v. Smith, 141 S. Ct. 725 (2021),
and Tandon v. Newsom, 141 S. Ct. 1294 (2021) for the proposition that strict scrutiny applies to
laws which burden the exercise of religion. (ECF Nos. 87, 88, 89 & 90.) None involve the
relevant Turner standard as they are not prison-context cases.

                                               8
Accordingly, the Church must allege that the BOP donation policy impermissibly

prevented it from providing religious materials to inmates while allowing other religious

groups to do so. See id.

       The Church’s allegations fall short of stating such a claim. The Church asserts in

conclusory manner that other inmates were allowed to possess “packages pertaining to

their religious beliefs.” (ECF No. 57 ¶ 101.) Further, the Church alleges that the other

religious items were kept in the chapel where inmates could access them, rather than

remaining in the possession of individual inmates. (Id. ¶¶ 71–77.) However, this vague

statement does not suggest that the provision of such religious materials similarly

violated the donation policy. As discussed above, to the extent that the Church argues

in its Response that it intended the materials to be kept in the chapel in compliance with

the donation policy, the excerpted letter requesting that the DVD be provided directly to

particular inmates contradicts this argument. (Id. ¶ 101; ECF No. 57-1.) Given its

failure to allege facts suggesting that donations by other religious groups failed to

comply with the BOP policy, or that the Church’s donation of the DVD did indeed

comply with the policy, the Church does not plausibly allege that any other religious

group received preferential treatment. The Establishment Clause claim is therefore

dismissed.

C.     RFRA Claims

       The Church also alleges that Defendants violated its rights under RFRA by failing

to provide the DVD recording to the inmates. (ECF No. 57 ¶¶ 106–15.) Specifically, the

Church argues that the policy burdens the exercise of its religion because it limits the

Church’s ability “to minister to its congregants and members.” (ECF No. 80 at 24.)



                                             9
       RFRA provides that a “[g]overnment shall not substantially burden a person’s

exercise of religion,” unless such burden “is in furtherance of a compelling governmental

interest” and “is the least restrictive means of furthering that compelling governmental

interest.” 42 U.S.C. §§ 2000bb-1(a), (b); see also id. § 2000cc-1(a) (generally

prohibiting a government from imposing “a substantial burden on the religious exercise

of a person residing in or confined to an institution”).

       To succeed on a RFRA claim, a claimant must establish that he or she “wishes to

engage in (1) a religious exercise (2) motivated by a sincerely held belief, which

exercise (3) is subject to a substantial burden imposed by the government.”

Abdulhaseeb 600 F.3d at 1312–13; Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d

1114, 1140 (10th Cir. 2013) (en banc). “The practice burdened need not be central to

the adherent’s belief system, but the adherent must have an honest belief that the

practice is important to his free exercise of religion.” Abdulhaseeb, 600 F.3d at 1316

(internal quotation marks omitted).

       As discussed above, the Church fails to allege facts suggesting that its inability to

provide the videos to the specific inmates to retain in their own possession infringes on

the Church’s exercise of its own religious beliefs. Moreover, as there appears to be no

dispute that it would be allowed to provide the video recordings to the prison chapel for

the use of all inmates, it again fails to explain how the restriction on providing religious

materials directly to certain inmates is a substantial burden on its right to minister to its

congregants. Tellingly, although given the opportunity to amend its complaint, the

Church failed to provide additional factual support for its conclusory allegations.




                                              10
       Accordingly, Defendants’ Motion to Dismiss is granted with respect to the

Church’s RFRA claim, and this claim is also dismissed. 4

D.     Futility of Amendment

       Dismissal of an action is a harsh remedy, and a court may in its discretion

liberally grant a litigant leave to cure pleading deficiencies. See Hall v. Bellmon, 935

F.2d 1106, 1109–10 (10th Cir. 1991). Such leave need not be granted, however, where

amendment would be futile. See Fleming v. Coulter, 573 F. App’x 765, 769 (10th Cir.

2014); see also Jackson v. Jackson, 377 F. App’x 829, 831 (10th Cir. 2010) (upholding

dismissal of litigant’s complaint after repeated failure to comply with court’s orders to

cure deficient filings).

       As discussed above, the Church fails to set forth how the prohibition on donating

religious materials directly to specific inmates violates its rights under the First

Amendment or RFRA. The Church has already amended its Complaint twice, and it

once again failed to set forth facts in its Second Amended Complaint which plausibly

supported its claims. (ECF Nos. 1, 3 & 57.) The Court finds that granting leave to file

yet a third amended complaint would be futile, and as a consequence it will dismiss the

Second Amended Complaint with prejudice.

                                     IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Church’s Motion to Supplement (ECF No. 83) is GRANTED;


4
  Finding that the Church fails to state a claim for violation of its rights under the First
Amendment or RFRA, the Court need not reach the issues of personal and subject-matter
jurisdiction, nor the distinction between individual and official capacity claims. For the same
reason, the Church’s supplemental authority of Tanzin v. Tanvir, 141 S. Ct. 485 (2020), holding
that RFRA permits recovery of money damages against federal officials in their individual
capacities, is also inapposite.

                                              11
2.   Defendants’ Motion to Dismiss (ECF No. 73) is GRANTED;

3.   Plaintiff’s Second Amended Complaint (ECF No. 57) is DISMISSED WITH

     PREJUDICE;

4.   The Clerk shall enter judgment in favor of Defendants E. Williams, Hugh Hurwitz,

     N. Morse, Jason Henderson, and John Oliver, and against Plaintiff Colorado

     Springs Fellowship Church;

5.   Defendants shall have their costs upon the filing of a bill of costs in accordance

     with the procedures under Federal Rule of Civil Procedure 54(d) and

     D.C.COLO.LCivR 54.1; and

6.   The Clerk shall terminate this case.


     Dated this 27th day of May, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                            12
